The Chancellor.
A guardian appointed by this court, during minority, continues until the infant arrives to the age of 21 years, unless removed by the court, on good cause shown. The infant is not entitled to come in, as of course, at the age of 14, and set aside the guardian at his pleasure. This court has the care and protection of infants during their minority ; and they have not, nor ought to have, any such power in regard to guardians appointed by this court. The . motion to change the guardian must, therefore, be denied.
N. B. The cross motion for an attachmentwas withdrawn, on the suggestion that the parties charged with the contempt, acted under an impression that the infant had a right to elect a new guardian.